Case 2:18-cv-02281-JAM-DMC Document 50 Filed 02/09/21 Page 1of1

40 154 (10/03) Substitution of Aulomey

UNITED STATES DISTRICT COURT

 

 

Eastern District of California
DUANE LINDER CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
DOCTOR JALAL SOLTANIAN, et al CASE NUMBER: 2:48-cv-02281 JAM

Defendant (s),

Notice is hereby given that, subject to approval by the court, _Carmelino Galang, M.D. substitutes
(Party (s) Name)

Michael R. Mordaunt State Bar No, 66971 as counsel of record in

(Name of New Attomcy)

 

place of Michael R. Mordaunt / Riggio, Mordaunt & Kelly

(Name of Attorncy (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

 

 

Firm Name: Mordaunt, Roundy, Reihl & Jimerson

Address: 7488 Shoreline Drive Suite B1, Stockton, CA 95219

Telephone: (209) 473-8732 Facsimile (209) 957-9165
E-Mail (Optional): mmordaunt@mrrjlaw.com; cjimerson@mrrjlaw.com

 

i consent to the above substitution.

 

Date: 12/28/2020

 

 

(Signature of Party (s)}

I consent to being substituted.

 

_— 12/28/2020 \rPren® BP Werdde*

(Signature of Former Attorney (s))

I consent to the above substitution.

Date: 42/28/2020 Ati 2 PR WV pdest

 

 

(Signature of New Atiomey)

The substitution of attorney is hereby approved and so ORDERED.

 
 
   

Date: ZA \orve, PyoxA!

Judge

[Note: A separate consent order of substitution must be filed by cach new attorney wishing to enter an appearance.|
